Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11057647 in view of Reid (2012/0116803) and Mujli (2014/0019191). 
The limitations in claims 1, 8, and 19, of the instant application and claims 1, 6, and 13 of conflicting U.S. Patent No. 11057647 are identical, the only substantial differences being claims 1, 8, and 19 of the instant application having an additional limitation regarding a programming interface configured to communicate with a television having a memory accessible to a processor, the television being locatable in an assigned room, the assigned room being one of the plurality of rooms of the hospitality establishment.
In an analogous art, Reid discloses an assigned room being one of the plurality of rooms of a hospitality establishment (patient rooms in a healthcare facility; [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 6, and 13 of U.S. Patent No. 11057647 to include the abovementioned limitation, as taught by Reid, for the advantage of enabling devices to communicate with each other in order order/request products/services.
However, U.S. Patent No. 11057647 and Reid fail to disclose a programming interface configured to communicate with a television having a memory accessible to a processor, the television being locatable in an assigned room.
In an analogous art, Mujli discloses a programming interface configured to communicate with a television having a memory accessible to a processor, the television being locatable in an assigned room (Televisions are connected to the hotel server, and facilitate housekeeping and maintenance tasks; [0016]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11057647 and Reid’s invention to include the abovementioned limitation, as taught by Mujli, for the advantage of reducing the overall cleaning time required for a particular room.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 of the instant application corresponds to claims 1, 2, 1, 1, 3, 4, 5, 6, 7, 8, 9, 6, 6, 6, 6, 10, 11, 12, 13, and 14  respectively, of  U.S. Patent No. 11057647.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (2012/0116803) in view of Weiss (2008/0319807) and Mujli (2014/0019191).

As for claims 1, Reid discloses a system for operating a hospitality establishment having a plurality of rooms, the system comprising: 
an assigned room being one of the plurality of rooms of the hospitality establishment (patient rooms in a healthcare facility; [0020]); and 
processor-executable instructions associated with a programming interface that, when stored in the memory and executed by the processor, cause the system to: 
receive a next room assignment from a server (“A list of dirty rooms to be cleaned may be prioritized based on the needs of waiting patients”; [0020], [0035], [0036]), 
in response to a housekeeping servicing request, generate a housekeeping interactive portal (Fig. 3) including a first interactive icon (82 – fig. 3; [0033], [0042]) relative to the assigned room (room #303), the first interactive icon being selected from the group consisting of clean/dirty status (82 – fig. 3) of the assigned room ([0043], [0032]), and 
receive an interactive instruction relative to the first interactive request (Referring to Fig. 3, the portal indicates which equipment is dirty and needs to be cleaned; [0032], [0035], [0043]); 
the next room assignment forming a portion of a housekeeping schedule stored at the server, the housekeeping schedule being dynamically maintained (“A list of dirty rooms to be cleaned may be prioritized based on the needs of waiting patients”; [0020], [0035], [0036]).  
However, Reid fails to disclose:
a programming interface configured to communicate with a television having a memory accessible to a processor, the television being locatable in an assigned room,
a housekeeping interactive portal including a next room assignment;
In an analogous art, Weiss discloses:
a housekeeping interactive portal including a next room assignment (Referring to Fig. 11, the GUI displays the current room and the next room assignment; Fig. 11, [0054]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reid’s invention to include the abovementioned limitation, as taught by Weiss, for the advantage of reducing the overall cleaning time required for a particular floor.
However, Reid and Weiss fail to disclose:
a programming interface configured to communicate with a television having a memory accessible to a processor, the television being locatable in an assigned room,
In an analogous art, Mujli discloses a programming interface configured to communicate with a television having a memory accessible to a processor, the television being locatable in an assigned room (Televisions are connected to the hotel server, and facilitate housekeeping and maintenance tasks; [0016]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reid and Weiss’s invention to include the abovementioned limitation, as taught by Mujli, for the advantage of reducing the overall cleaning time required for a particular room.

As for claims 2, 9, and 20, Reid discloses wherein the first interactive icon further comprises a plurality of icons (can be either “clean” or “dirty”; [0043], [0032]).  

Claim 8 contains the limitations of claim 1 and is analyzed as previously discussed with respect to that claim. Claim 8 additionally discloses the following:
and send the interactive instructions relative to the first interactive request to the server (see Reid: Referring to Fig. 3, the portal indicates which equipment is dirty and needs to be cleaned; [0032], [0035], [0043]); 
the housekeeping schedule being dynamically maintained based on the interactive instructions received at the server relative to the first interactive icon (see Reid: “A list of dirty rooms to be cleaned may be prioritized based on the needs of waiting patients”; [0020], [0035], [0036]), 
  
As for claim 10, Reid discloses wherein the first interactive icon further comprises clean/dirty status of the assigned room (can be either “clean” or “dirty”; [0043], [0032]).  

Claim 19 contains the limitations of claims 1, 3, and 4 and is analyzed as previously discussed with respect to those claims. Claim 19 additionally calls for the following:
 receive an interactive instruction relative to one of the first interactive icon and the second interactive icon, and send the interactive instruction to the server (see Reid: Referring to Fig. 3, the portal indicates which equipment is dirty and needs to be cleaned; [0032], [0035], [0043]);

Claims 3-6, 12-13, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid, Weiss, and Mujli as applied to claim 1 above, and further in view of Elberbaum (8489469).

As for claims 3 and 12, Reid, Weiss, and Mujli fail to disclose wherein the processor-executable instructions to generate the housekeeping interactive portal further comprise a second interactive icon relative to the maintenance of the assigned room.  
In an analogous art, Elberbaum discloses wherein the processor-executable instructions to generate the housekeeping interactive portal further comprise a second interactive icon relative to the maintenance of the assigned room (#7-#12, #15-#16 – fig. 1b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reid, Weiss and Mujli’s invention to include the abovementioned limitation, as taught by Elberbaum, for the advantage of providing an all inclusive portal to inform what needs to be done.

As for claims 4 and 14, Elberbaum discloses further comprising a maintenance schedule stored at the server, the maintenance schedule being dynamically maintained based on the interactive instructions received at the server relative to the second interactive icon (fig. 10c-10e).  

As for claims 5 and 16, Elberbaum discloses wherein the second interactive icon further comprises a plurality of icons (fig. 9a-9c).  

As for claims 6 and 17, Elberbaum discloses wherein the second interactive icon is selected from the group consisting of telephone maintenance (#12-fig. 1b), HVAC maintenance (#10 – fig. 1b).  

As for claim 13, Mujli further comprising a maintenance schedule stored at the server ([0015], [0021], [0022]).  

As for claim 15, Mujli discloses wherein the server optimizes the maintenance schedule prior to dispatching maintenance tasks (priority assigned to maintenance tasks; fig. 8; [0039]).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid, Weiss, and Mujli as applied to claim 8 above, and further in view of Dalley (2010/0250707).

As for claim 11, Reid, Weiss, and Mujli fail to disclose wherein the first interactive icon is selected from the group consisting of do not disturb, make-up room, additional towels, fresh linens, turn-back service, and days until check-out.  
In an analogous art, Dalley discloses the first interactive icon is additional towels (fig. 3, [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reid, Weiss and Mujli’s invention to include the abovementioned limitation, as taught by Dalley, for the advantage of attending to a user’s needs, thereby increasing user satisfaction.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid, Weiss, and Mujli as applied to claim 1 above, and further in view of Rochat (2012/0290034).

As for claims 7 and 18, Reid, Weiss, and Mujli disclose a wherein the processor-executable instructions to generate the housekeeping interactive portal to assist in
 ensuring completion of a housekeeping maintenance review list.  However, Reid, Weiss, and Mujli fail to disclose a third interactive icon functioning as a checklist.
	In an analogous art, Rochat discloses a third interactive icon functioning as a checklist (132 – fig. 3, [0047]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reid, Weiss and Mujli’s invention to include the abovementioned limitation, as taught by Rochat, for the advantage of providing an
 informational job aid to ensure completion of a housekeeper’s tasks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/           Primary Examiner, Art Unit 2421